Citation Nr: 1825053	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  10-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disability to include asthma and bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran has withdrawn her Board hearing request by January 2016 statement.


FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of asthma resulting from her service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for bronchial asthma is warranted.  See 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In this case, in January 2008 the Veteran submitted a claim for service connection of asthma and bronchitis.

The Veteran has repeatedly stated that the onset of her breathing problems and chest pain was in the service, to include that exposure to the outdoors and different climates during service caused chest pain and difficulty breathing.

STRs reflect complaints of chest pain and difficulty breathing; at one point, the Veteran states her difficulty breathing is due to her job.  STRs also reflect treatment for prior, active tuberculosis (TB), as well as treatment for cold symptoms and upper respiratory infection.   

The Veteran appeared for a VA examination in September 2008.  The examiner diagnosed bronchial asthma and chronic allergic rhinitis, but did not include an etiology opinion.  

The Veteran appeared for a VA examination in February 2016.  Asthma was diagnosed.  The examiner opined that the asthma with bronchitis was less likely as not related to service, as the STRs showed respiratory symptoms only at times of acute upper respiratory infection and her chest exam was repeatedly normal with no wheezing described.  The examiner noted the Veteran was treated for active TB prior to military service and the STRs showed no aggravation of the condition.  

The February 2016 VA opinion is given less probative weight by the Board, as it relies on absence of evidence in the STRs and fails to consider lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

In April 2017, the Board requested a VHA expert opinion.  The examiner was asked to provide a nexus opinion that is not dependent on the lack of information in the STRs, and to consider the Veteran's lay statements that she had undiagnosed asthma with onset during service, and that exposure to the outdoors and different climates during service caused chest pain and difficulty breathing.

In May 2017, a VHA expert opinion was provided, and in September 2017, the Board sought clarification of the opinion.  In October 2017, an addendum to the VHA was entered.  The expert stated that, upon review of the claims file, the Veteran's reports of shortness of breath during service were likely bronchial asthma, which could lead to recurrent bronchitis and pain in the costochondral junctions, although this was not found documented.  The expert stated that therefore it was presumed possible that the bronchial asthma was present during military service leading to symptoms of shortness of breath, bronchitis and costochondritis.

After the VHA opinion was entered, the Veteran submitted medical evidence, with a waiver of RO consideration, documenting recurrent bronchitis.

The Board accesses probative weight to the Veteran's statements of experiencing chest pain and shortness of breath in service, STRs reflecting chest pain and shortness of breath, treatment records documenting asthma and recurrent bronchitis, and the October 2017 VHA expert opinion finding, in part, that it was presumed possible that the bronchial asthma was present during military service leading to symptoms of shortness of breath and bronchitis.

In light of this evidence, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from asthma as caused by her service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on her claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for asthma and bronchitis is warranted.


ORDER

Service connection for bronchial asthma is granted.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


